ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 4/15/22 wherein claims 1-6, 8, and 9 were amended and claims 10-18 were canceled.
	Note(s):  Claims 1-9 are pending.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 4/15/22 to the rejection of claims 1-9 made by the Examiner under 35 USC 102, 103, 112, and/or double patenting have been fully considered and deemed persuasive-in-part for the reasons set forth below.
Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

I.	Claims 1, 2, 4, and 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-13 of U.S. Patent No. 5,914,127. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims include a targeted drug conjugate composition comprising a therapeutic agent (active agent component, e.g., immunotoxin) and a targeting agent (agents that targets, binds, and localizes to a microdomain component of the luminal surface, e.g., caveolae, G domains, caveolae associated with G domains) in combination with a carrier (transport component).  Thus, even though the patented invention is directed to a method of using the composition, the composition itself is an integral part of the method.  Hence, the invention discloses overlapping subject matter.
	Note(s):  While the claim does not specifically disclose the properties that possessed by the composition include the therapeutic potency or therapeutic index of the targeted drug conjugate is at least about 10-fold more than the therapeutic potency or therapeutic index of an untargeted drug composition, according MPEP 2112.01, for compositions that are physically the same, they must have the same properties.  In other words, products of identical chemical composition cannot have mutually exclusive properties. 
APPLICANT’S ASSERTIONS
	In summary, it is asserted that the double patenting rejection is not applicable to the instant application because the claims of the patented invention do not disclose a targeted drug conjugate whose therapeutic potency or therapeutic index is at least about 10-fold more than a therapeutic potency or therapeutic index of an untargeted drug composition that includes a non-targeted version of same the therapeutic agent as included in the targeted drug conjugate.

EXAMINER’S RESPONSE
	Applicant’s arguments were considered, but deemed non-persuasive for reasons of record and those set forth below.  Applicant is respectfully requested to thoroughly review the claimed invention for clarity and to make sure what is believed to be the claimed invention is set forth in the claims.  As indicated in the office action mailed 10/15/21, independent claim 1 is directed to a targeted drug conjugate composition comprising a carrier, a therapeutic agent, and a targeting agent as set forth in independent claim 1.  The disclosure about the targeted drug conjugate have a desired therapeutic potency or therapeutic index and the targeting agent being able to bind the extracellular domain of proteins are characteristics that are associated with the targeted drug conjugate compositions that comprises a carrier, a therapeutic agent, and a targeting agent.
	Applicant was requested to identify a species for initial examination.  Applicant elected species wherein the targeting agent is an antibody; the therapeutic agent is a small molecule chemotherapeutic agent (cisplatin), and the carrier is a pharmaceutically acceptable carrier.  Applicant also identified an extracellular protein domain as that of Annexin A1 (Ann A1); a disease/condition is lung cancer; and a human as the subject.  The components necessary for elected Group I (pending claims 1-9) are a carrier, a therapeutic agent, and a targeting agent.
	The patented invention discloses that one may have a composition (see patented claim 5, for example) that comprises an active agent component (e.g., antibody, a drug, a toxin a diagnostic agent) as set forth in patented claim 9.  The active agent is equivalent to the therapeutic agent.  In addition, the transport component (e.g., antibody, peptide, inactivated virus, receptor, ligand, or nucleic acid) is equivalent to the targeting components as patented claim 5 discloses that the transport agent component binds to and localizes to a specific domain of the endothelium.  Thus, the transport agent component is the targeting agent.  Finally, the composition is a pharmaceutical composition that is administered/in contact with the endothelium such that the composition is delivered to tissue.  A pharmaceutical composition inherent has a pharmaceutically acceptable carrier, but based on the claims of the patented invention, the transport agent can behave as both the targeting agent and the carrier according to claim 5.
	The ‘functional’ language in the claims (e.g., independent claim 1) fail to provide a clear cut indication of the scope of the subject matter embraced by the claims.  The claims lack a particular structural and specific materials that accomplish the function or achieve the result.  In addition, the intended result does not provide a clear cut indication of the scope because it imposes no structure/designated materials on the specific carrier(s), specific therapeutic agent(s), and targeting agent(s).  Thus, well established boundaries are not set forth regarding the claims.  Furthermore, what is presented for examination, one of ordinary skill in the art, absent some extensive experimentation, would not know what particular, carriers, therapeutic agent, targeting agents, and combinations thereof are excluded or included by the claims and would yield the desired result.  Applicant’s attention is directed to MPEP 2173.05(f) which deals with functional language.
	For the reasons set forth above, the double patenting rejection is still deemed proper.
II.	Claims 1, 4, and 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 8,815,235. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims involve a composition comprising a targeting agent (e.g., antibody/antibody fragment), a therapeutic agent (e.g., radioactive agent, radioisotope, radiopharmaceutical), and a carrier (lung specific carrier).  Thus, even though the patented invention is directed to a method of using the composition, the composition itself is an integral part of the method.  Hence, the invention discloses overlapping subject matter.
	Note(s):  While the claim does not specifically disclose the properties that possessed by the composition include the therapeutic potency or therapeutic index of the targeted drug conjugate is at least about 10-fold more than the therapeutic potency or therapeutic index of an untargeted drug composition, according MPEP 2112.01, for compositions that are physically the same, they must have the same properties.  In other words, products of identical chemical composition cannot have mutually exclusive properties. 
APPLICANT’S ASSERTIONS
	In summary, it is asserted that the double patenting rejection is not applicable to the instant application because the claims of the patented invention do not disclose a targeted drug conjugate whose therapeutic potency or therapeutic index is at least about 10-fold more than a therapeutic potency or therapeutic index of an untargeted drug composition that includes a non-targeted version of same the therapeutic agent as included in the targeted drug conjugate.
EXAMINER’S RESPONSE
	Applicant’s arguments were considered, but deemed non-persuasive for reasons of record and those set forth below.  Applicant is respectfully requested to thoroughly review the claimed invention for clarity and to make sure what is believed to be the claimed invention is set forth in the claims.  As indicated in the office action mailed 10/15/21, independent claim 1 is directed to a targeted drug conjugate composition comprising a carrier, a therapeutic agent, and a targeting agent as set forth in independent claim 1.  The disclosure about the targeted drug conjugate have a desired therapeutic potency or therapeutic index and the targeting agent being able to bind the extracellular domain of proteins are characteristics that are associated with the targeted drug conjugate compositions that comprises a carrier, a therapeutic agent, and a targeting agent.
	Applicant was requested to identify a species for initial examination.  Applicant elected species wherein the targeting agent is an antibody; the therapeutic agent is a small molecule chemotherapeutic agent (cisplatin), and the carrier is a pharmaceutically acceptable carrier.  Applicant also identified an extracellular protein domain as that of Annexin A1 (Ann A1); a disease/condition is lung cancer; and a human as the subject.  The components necessary for elected Group I (pending claims 1-9) are a carrier, a therapeutic agent, and a targeting agent.
	The patented invention discloses that the composition (see patented claim 2, for example) has a therapeutic component (e.g., radioactive agent, radioisotope, radiopharmaceutical) and a targeting component.  The composition is a pharmaceutical composition that is administered in vivo.  As a result, the pharmaceutical composition inherently has a pharmaceutically acceptable carrier.
	The ‘functional’ language in the claims (e.g., independent claim 1) fail to provide a clear cut indication of the scope of the subject matter embraced by the claims.  The claims lack a particular structural and specific materials that accomplish the function or achieve the result.  In addition, the intended result does not provide a clear cut indication of the scope because it imposes no structure/designated materials on the specific carrier(s), specific therapeutic agent(s), and targeting agent(s).  Thus, well established boundaries are not set forth regarding the claims.  Furthermore, what is presented for examination, one of ordinary skill in the art, absent some extensive experimentation, would not know what particular, carriers, therapeutic agent, targeting agents, and combinations thereof are excluded or included by the claims and would yield the desired result.  Applicant’s attention is directed to MPEP 2173.05(f) which deals with functional language.  
	For the reasons set forth above, the double patenting rejection is still deemed proper.

112 Second Paragraph Rejections
	Note(s):  All outstanding 112 second paragraph rejection, except those set forth below, are WITHDRAWN because Applicant amended the claims to overcome the rejections.  In addition, some of the rejections were modified to be consistent with the pending claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-9:  Independent claim 1 is confusing for the following reasons:  (1) according to MPEP 2173.05(p), a single claim directed to both a product and method steps for using such product is indefinite.  In particular, the claim is indefinite because while the claim initially sets forth a product (composition comprising a carrier, therapeutic agent, and a targeting agent), the claim limitations also include actions involving the product which creates confusion as to when direct infringement occurs.  Specifically, it is unclear whether infringement occurs when one has a product comprising the components set forth in claim 1 or when the therapeutic potency or therapeutic index of the target drug conjugate is at least about 10-fold more than the therapeutic potency or therapeutic index of an untargeted drug composition that specifically binds a targeting agent of an extracellular domain.
	Since claims 2-9 depend upon independent claim 1 for clarity, those claims are also vague and indefinite.
Likewise, claim 9 is confusing for the following reasons:  (1) according to MPEP 2173.05(p), a single claim directed to both a product and method steps for using such product is indefinite.  In particular, the claim is indefinite because while the claim reads upon independent claim 1 which is a composition comprising a carrier, a therapeutic agent, and a targeting agent.  The claim limitations also include actions involving the product which creates confusion as to when direct infringement occurs.  Specifically, it is unclear whether infringement occurs when one has a product comprising the components set forth in the claim 1 or when the targeting agent binds an extracellular domain of a protein displayed on the outer surface of a vascular endothelial cell and/or when the extracellular domain mediates active transvascular pumping of the drug conjugate across the cell into the diseased tissue and/or when the extracellular domain of the protein reaches a point wherein it is predominantly located in or translocated to the caveolae.  
APPLICANT’S ASSERTIONS
	In summary, it is asserted that independent claim 1 was modified and is not confusing or ambiguous.  It is asserted that the claims contain functional language.  In addition, it is asserted that an assessment of ‘direct infringement’ can readily be made to determine if an accused composition meets both the structural and functional requirements of the claim.
EXAMINER’S RESPONSE
	Applicant arguments were considered, but deemed non-persuasive for reasons of record and those set forth below.  The ‘functional’ language in independent claim 1 in combination with that of claim 9 fail to provide a clear cut indication of the scope of the subject matter embraced by the claims.  The claims lack a particular structural and specific materials that accomplish the function or achieve the result.  In addition, the intended result does not provide a clear cut indication of the scope because it imposes no structure/designated materials on the specific carrier(s), specific therapeutic agent(s), and targeting agent(s).  Thus, well established boundaries are not set forth regarding the claims.  Furthermore, what is presented for examination, one of ordinary skill in the art, absent some extensive experimentation, would not know what particular, carriers, therapeutic agent, targeting agents, and combinations thereof are excluded or included by the claims and would yield the desired result.  As a result, claims 1-9 are vague and indefinite.  Note(s):  Applicant’s attention is directed to MPEP 2173.05(f) which deals with functional language.
Claims 1-9:  Independent claim 1 is ambiguous because it is unclear what untargeted drug composition Applicant is referring to that is compatible with the instant invention.  
Since claims 2-9 depend upon independent claim 1 for clarity, those claims are also vague and indefinite.
APPLICANT’S ASSERTIONS
	It is asserted that the ‘untargeted’ drug composition does not include a targeting agent.  
EXAMINER’S RESPONSE
	Independent claim 1 is directed to a composition comprising a carrier, a therapeutic agent, and a targeting agent.  While Applicant asserts that the claim contains functional language, the ‘functional’ language in the claims (e.g., independent claim 1) fail to provide a clear cut indication of the scope of the subject matter embraced by the claims.  The claims lack a particular structural and specific materials that accomplish the function or achieve the result.  In addition, the intended result does not provide a clear cut indication of the scope because it imposes no structure/designated materials on the specific carrier(s), specific therapeutic agent(s), and targeting agent(s).  The ‘untargeted drug conjugate’ is not a composition that is being claimed.  Thus, well established boundaries are not set forth regarding the scope of the claims.  Furthermore, what is presented for examination, one of ordinary skill in the art, absent some extensive experimentation, would not know what particular, carriers, therapeutic agent, targeting agents, as well as untargeted drug conjugates and combinations thereof are excluded or included by the claims and would yield the desired result.  Hence, the rejection is still deemed proper.
Note(s):  Applicant’s attention is directed to MPEP 2173.05(f) which deals with functional language.
	Claim 4:  The claim is confusing because Applicant makes reference to a high affinity binding pair and then states that it is ‘optionally an antibody…aptamer’.  So, what other substances can the high affinity binding pair be other than ‘an antibody….aptamer’?
APPLICANT’S ASSERTIONS
	In summary, in regards to the rejection of claim 4, Applicant asserts that this is a representative example of chemical sub-genera where one has a broader term ‘one member of a high affinity binding pair’ followed by a narrower group (e.g., avidin, streptavidin, and biotin).
EXAMINER’S RESPONSE
	Based on Applicant’s interpretation of the claim, a 112 second paragraph rejection is proper as one has a broad genus followed by narrower terms (see the new grounds of rejection under the 112 second paragraph section below).  In addition, the claim is still vague and indefinite because of the phrase ‘member of a high affinity binding pair’ linked to the term ‘optional’.  In particular, it is unclear what other member Applicant is referring to that is encompassed by the claim.
	Claim 6:  The claim is confusing because while the targeted drug conjugate is a nanoparticle, how is it ‘optionally a nanoparticle’?  The nanoparticle is present.  Did Applicant intend to write ‘wherein the targeted drug conjugate is a nanoparticle having a mean diameter of less than about 20 nm’?
APPLICANT’S ASSERTIONS
	In summary, in regards to the rejection of claim 6, Applicant asserts that this is a representative example of chemical sub-genera where one has a broader term ‘nanoparticle’ followed by a narrower group (e.g., nanoparticle having a mean diameter of less than about 20 nm).
EXAMINER’S RESPONSE
	Applicant’s argument is persuasive.  As a result, the 112 second paragraph rejection is WITHDRAWN.  However, based on Applicant’s interpretation of the claim, a 112 second paragraph rejection is proper as one has a broad genus followed by narrower terms (see the new grounds of rejection under the 112 second paragraph section below).  
	Claim 8:  The claim is ambiguous because it is unclear whether or not additional components are present or not which would yield a desired effect amount of the therapeutic agent that is about 100 time less than the therapeutic agent or if Applicant is referring to the same components that are present in independent claim 1.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that it is clear to ordinary skilled artisans that additional components are not required in the claimed composition such that the effective amount of the therapeutic agent be at least 100 times less than the effective amount of the therapeutic agent  when the therapeutic agent is a non-targeted therapeutic agent.
EXAMINER’S RESPONSE
	Applicant’s arguments were considered, but deemed non-persuasive for reasons of record and those set forth below.  Applicant is relying on functional language in a composition that comprises a carrier, a therapeutic agent, and a targeting agent.  The ‘functional’ language in the claim fails to provide a clear cut indication of the scope of the subject matter embraced by the claims.  The claims lack a particular structural and specific materials that accomplish the function or achieve the result.  In addition, the intended result does not provide a clear cut indication of the scope because it imposes no structure/designated materials on the specific carrier(s), specific therapeutic agent(s), and targeting agent(s).  Thus, well established boundaries are not set forth regarding the claims.  Furthermore, what is presented for examination, one of ordinary skill in the art, absent some extensive experimentation to evaluated the components and designated effective amounts, would not know what particular, carriers, therapeutic agent, targeting agents, and combinations thereof are excluded or included by the claims and would yield the desired result.  Applicant’s attention is directed to MPEP 2173.05(f) which deals with functional language.

	Claim 9:  The claim is ambiguous because it is unclear whether or not Applicant has incorporated an additional component to satisfy the specific conditions present in the claim.  In addition, claim 9 contains active steps that are generally reserved for method, not product claims.  As a result, it is unclear whether or not Applicant is still attempting to claim a product or if one intended to write the claim as a method claim.
APPLICANT’S ASSERTIONS
	It is asserted that what appears to be active steps in the claim are actually functional and structural limitations that are incorporated into the claim.
EXAMINER’S RESPONSE
	Claim 9 depends from independent claim 1 and is directed to a composition comprising a carrier, a therapeutic agent, and a targeting agent.  While Applicant asserts that the claim contains functional language of both claims 1 and 9, the ‘functional’ language in the claims fails to provide a clear cut indication of the scope of the subject matter embraced by the claims.  The claims lack a particular structural and specific materials that accomplish the function or achieve the result.  In addition, the intended result does not provide a clear cut indication of the scope because it imposes no structure/designated materials on the specific carrier(s), specific therapeutic agent(s), and targeting agent(s).  Thus, well established boundaries are not set forth regarding the scope of the claims.  Furthermore, what is presented for examination, one of ordinary skill in the art, absent some extensive experimentation, would not know what particular, carriers, therapeutic agent, targeting agents, as well as untargeted drug conjugates and combinations thereof are excluded or included by the claims and would yield the desired result.  Hence, the rejection is still deemed proper.
Note(s):  Applicant’s attention is directed to MPEP 2173.05(f) which deals with functional language.

Claims Not Further Limiting
	The 112 fourth paragraph rejections are WITHDRAWN because Applicant asserts that additional functional limitations were incorporated into the claims and as such the claims are further limited.

102 Rejection
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schnitzer et al (US Patent No. 8,715,675).
	Schnitzer et al is directed to targets that are useful imaging and treatment of neoplasia, angiogenesis, or neovasculature analysis.  In particular, Schnitzer et al disclose an annexin A1 pharmaceutical composition comprising an active agent component and a targeting component (see entire document, especially, abstract; column 1, lines 55 – column 2, line 17).  The agents may be administered alone or in a composition (pharmaceutical composition (e.g., a physiological or pharmaceutical composition) [column 8, lines 8-10].  
	Figure 2 (see also column 4, lines 1-7) is an illustration of body weight of subjects (animals) compared to treatment.  In particular, for data purposes, subjects were injected with a pharmaceutical 125I-Ann A1 antibody composition (125I is the therapeutic agent; Ann A1 antibody is the targeting agent; and since subjects was injected with the composition, it is understood that an injectable carrier is present).  The agents may be administered alone or in a composition (pharmaceutical composition (e.g., a physiological or pharmaceutical composition) [column 8, lines 8-10].  
	In regards to the invention of Schnitzer et al, while the composition does not specifically list the carrier, it is inherent that if one has a pharmaceutical composition, then there is a pharmaceutically acceptable carrier present as indicated in column 8, lines 8-10 .  Thus, the inventions disclose overlapping subject matter.  Specifically, both Applicant and Schnitzer et al disclose a targeted drug conjugate composition comprising a carrier, therapeutic agent, and a targeting agent.
Also, in regards to the invention of Schnitzer et al, while the claim does not specifically disclose the properties that possessed by the composition include the therapeutic potency or therapeutic index of the targeted drug conjugate is at least about 10-fold more than the therapeutic potency or therapeutic index of an untargeted drug composition, according MPEP 2112.01, for compositions that are physically the same, they must have the same properties.  In other words, products of identical chemical composition cannot have mutually exclusive properties.  As a result, whatever properties are associated with Applicant’s targeted drug conjugate composition would also be possessed by the prior art’s composition.  Thus, both Applicant’s and the prior art composition would have the specific therapeutic potency/therapeutic index of untargeted drug composition values as well as both  compositions having the capability of binding an extracellular domain of a protein displayed on an outer surface of a cell membrane.  Hence, the inventions disclose overlapping compositions.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that that Schnitzer et al do not suggest or teach a targeted drug conjugate whose therapeutic potency or therapeutic index is at least about 10-fold more than a therapeutic potency or therapeutic index of an untargeted drug composition that includes a non-targeted version of the same therapeutic agent as included in the targeted dug conjugate.
EXAMINER’S RESPONSE
	Applicant’s arguments were considered, but deemed non-persuasive for reasons of record and those set forth below.  Applicant is relying on functional language in a composition that comprises a carrier, a therapeutic agent, and a targeting agent.  The ‘functional’ language in the claim fails to provide a clear cut indication of the scope of the subject matter embraced by the claims.  The claims lack a particular structural and specific materials that accomplish the function or achieve the result.  In addition, the intended result does not provide a clear cut indication of the scope because it imposes no structure/designated materials on the specific carrier(s), specific therapeutic agent(s), and targeting agent(s).  Thus, well established boundaries are not set forth regarding the claims.  Furthermore, what is presented for examination, one of ordinary skill in the art, absent some extensive experimentation to evaluate the composition components and designated amounts and composition components absent a targeting agent, would not know what particular, carriers, therapeutic agent, targeting agents, and combinations thereof are excluded or included by the claims and would yield the desired result.  Applicant’s attention is directed to MPEP 2173.05(f) which deals with functional language.
	Prior to examination of the instant application, Applicant was requested to identify a species for initial examination.  Applicant elected species wherein the targeting agent is an antibody; the therapeutic agent is a small molecule chemotherapeutic agent (cisplatin), and the carrier is a pharmaceutically acceptable carrier.  Applicant also identified an extracellular protein domain as that of Annexin A1 (Ann A1); a disease/condition is lung cancer; and a human as the subject.  The components necessary for elected Group I (pending claims 1-9) are a carrier, a therapeutic agent, and a targeting agent.  The cited prior at discloses a composition having the components of Applicant’s elected species.
	The functional language/characteristics and properties associated with Applicant’s composition, according to MPEP 2112.01 compositions that are physically the same, they must have the same properties.  In other words, products of identical chemical composition cannot have mutually exclusive properties.  As a result, whatever properties are associated with Applicant’s targeted drug conjugate composition would also be possessed by the prior art’s composition.  Thus, both Applicant’s and the prior art composition would have the specific therapeutic potency/therapeutic index of untargeted drug composition values as well as both be compositions having the capability of binding an extracellular domain of a protein displayed on an outer surface of a cell membrane.  In addition, both Applicant’s and the prior art compositions would (1) have effective amounts of the therapeutic agent present in an amount that is 100 times less than the effective amount of the therapeutic agent when the therapeutic agent is a non-targeted therapeutic agent; (2) have a targeting agent that specifically binds to an extracellular domain of a protein displayed on the outer surface of a cell membrane of a cell that is a vascular endothelial cell; (3) have the extracellular domain of the protein that mediates active transvascular pumping of the targeted drug conjugate across the cell into underlying diseased tissue; and (4) have an extracellular domain of the protein that is displayed on the surface of the vascular endothelial cell is predominantly located in or translocated to the caveolae, as both compositions have the same components.
	For the reasons of record, the rejection is still deemed proper.

103 Rejection
	Note(s):  Applicant’s elected species and the general invention of claims 1-9 are rendered obvious by Schnitzer et al (US Patent No. 8,715,675) as set forth below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Schnitzer et al (US Patent No. 8,715,675).
Schnitzer et al is directed to targets that are useful imaging and treatment of neoplasia, angiogenesis, or neovasculature analysis.  In particular, Schnitzer et al disclose an annexin A1 pharmaceutical composition comprising an active agent component and a targeting component (see entire document, especially, abstract; column 1, lines 55 – column 2, line 17; columns 2-3, bridging paragraph; column 7, 20-51; column 43, claims 1-3).  The active component may be selected from a radionuclide, a chemotherapeutic agent, an immuno-stimulatory agent, an anti-neoplastic agent, an anti-inflammatory agent, a pro-inflammatory, a pro-apoptotic agent, a pro-coagulant, toxin, an antibiotic, a hormone, a protein, a lytic agent, a small molecule, an aptamer, nanoparticles, nucleic acid, and a gene delivery agent (column 3, lines 15-25; column 10, lines 22-28).  
Figure 2 (see also column 4, lines 1-7) is an illustration of body weight of subjects (animals) compared to treatment.  In particular, for data purposes, subjects were injected with a pharmaceutical 125I-Ann A1 antibody composition (125I is the therapeutic agent; Ann A1 antibody is the targeting agent; and since subjects was injected with the composition, it is understood that an injectable carrier is present).  Targeting tumor endothelial caveolae via annexin A1 permits specific delivery to, penetration, into, imaging of , and destruction of solid tumors in vivo and in vitro (columns 4-5, bridging paragraph).  The compositions may comprise a first component that targets annexin A1 or a derivative of annexin A1 or a component that targets a binding partner of annexin A1 (an antibody to annexin A1/ or a derivative of Annexin A1) and a second component that is an active component (a therapeutic agent or imaging agent) [column 1, line 53 – column 2, line 4; columns 7-8, bridging paragraph; column 33, lines 8-18].
	The agents may be administered alone or in a composition (pharmaceutical composition (e.g., a physiological or pharmaceutical composition) [column 8, lines 8-10].  Possible carriers include water saline, ethanol, gum arabic, polyethylene glycol, gelatin, and dextrose (column 8, lines 17-38).  
	Schnitzer et al disclose that one may having a linker present.  Specifically, the targeting agent component may be linked to the active agent component (column 11, line 41 – column 12, line 30; column 13, lines 16-67).  In addition, Schnitzer et al disclose that one may have a chemotherapeutic agent for neoplastic diseases that may be used as the active agents.  Possible neoplastic agent include platinum coordination complexes such as cisplatin (column 14, lines 23-60, especially lines 52-53).
	Schnitzer et al disclose that there may be a degree of non-specific interaction that occurs between the agent that specifically binds the annexin A1.  The affinity may be greater than 10-fold, equal to or greater than 20-fold, or even equal to or greater than 100-fold (column 7, lines 20-51).
Thus, both Applicant and Schnitzer et al disclose a targeted drug conjugate composition comprising a carrier, therapeutic agent, and a targeting agent.
Also, in regards to the invention of Schnitzer et al, while the claim does not specifically disclose the properties that possessed by the composition include the therapeutic potency or therapeutic index of the targeted drug conjugate is at least about 10-fold more than the therapeutic potency or therapeutic index of an untargeted drug composition, according MPEP 2112.01, for compositions that are physically the same, they must have the same properties.  In other words, products of identical chemical composition cannot have mutually exclusive properties.  As a result, whatever properties are associated with Applicant’s targeted drug conjugate composition would also be possessed by the prior art’s composition.  Furthermore, in column 7, lines 20-51, Schnitzer et al disclose that binding may be equal to or greater than 10-fold, equal to or greater than 20-fold, or even equal to or greater than 100-fold.  Thus, both Applicant’s and the prior art composition would have the specific therapeutic potency/therapeutic index of untargeted drug composition values as well as both compositions having the capability of binding an extracellular domain of a protein displayed on an outer surface of a cell membrane.  Hence, the inventions disclose overlapping compositions.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that that Schnitzer et al do not suggest or teach a targeted drug conjugate whose therapeutic potency or therapeutic index is at least about 10-fold more than a therapeutic potency or therapeutic index of an untargeted drug composition that includes a non-targeted version of the same therapeutic agent as included in the targeted dug conjugate.
EXAMINER’S RESPONSE
	Applicant’s arguments were considered, but deemed non-persuasive for reasons of record and those set forth below.  Applicant is relying on functional language in a composition that comprises a carrier, a therapeutic agent, and a targeting agent.  The ‘functional’ language in the claim fails to provide a clear cut indication of the scope of the subject matter embraced by the claims.  The claims lack a particular structural and specific materials that accomplish the function or achieve the result.  In addition, the intended result does not provide a clear cut indication of the scope because it imposes no structure/designated materials on the specific carrier(s), specific therapeutic agent(s), and targeting agent(s).  Thus, well established boundaries are not set forth regarding the claims.  Furthermore, what is presented for examination, one of ordinary skill in the art, absent some extensive experimentation to evaluate the composition components and designated amounts and composition components absent a targeting agent, would not know what particular, carriers, therapeutic agent, targeting agents, and combinations thereof are excluded or included by the claims and would yield the desired result.  Applicant’s attention is directed to MPEP 2173.05(f) which deals with functional language.
	Prior to examination of the instant application, Applicant was requested to identify a species for initial examination.  Applicant elected species wherein the targeting agent is an antibody; the therapeutic agent is a small molecule chemotherapeutic agent (cisplatin), and the carrier is a pharmaceutically acceptable carrier.  Applicant also identified an extracellular protein domain as that of Annexin A1 (Ann A1); a disease/condition is lung cancer; and a human as the subject.  The components necessary for elected Group I (pending claims 1-9) are a carrier, a therapeutic agent, and a targeting agent.  The cited prior at discloses a composition having the components of Applicant’s elected species.
	The functional language/characteristics and properties associated with Applicant’s composition, according to MPEP 2112.01 compositions that are physically the same, they must have the same properties.  In other words, products of identical chemical composition cannot have mutually exclusive properties.  As a result, whatever properties are associated with Applicant’s targeted drug conjugate composition would also be possessed by the prior art’s composition.  Thus, both Applicant’s and the prior art composition would have the specific therapeutic potency/therapeutic index of untargeted drug composition values as well as both be compositions having the capability of binding an extracellular domain of a protein displayed on an outer surface of a cell membrane.  In addition, both Applicant’s and the prior art compositions would (1) have effective amounts of the therapeutic agent present in an amount that is 100 times less than the effective amount of the therapeutic agent when the therapeutic agent is a non-targeted therapeutic agent; (2) have a targeting agent that specifically binds to an extracellular domain of a protein displayed on the outer surface of a cell membrane of a cell that is a vascular endothelial cell; (3) have the extracellular domain of the protein that mediates active transvascular pumping of the targeted drug conjugate across the cell into underlying diseased tissue; and (4) have an extracellular domain of the protein that is displayed on the surface of the vascular endothelial cell is predominantly located in or translocated to the caveolae, as both compositions have the same components.
	The 103 rejection was made because the teachings of Schnitzer et al are not limited to just Applicant’s elected species, but reads on independent claim 1 and the depend claims in general.  	For the reasons of record, the rejection is still deemed proper.


NEW GROUNDS OF REJECTIONS
112 Second Paragraph Rejections
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-9:  Independent claim 1 is ambiguous because of the term ‘patentable’.  In particular, the term implies that the invention is novel.  It is the Examiner that determines whether or not an invention is patentable based on established examination guidelines.  Thus, the term appearing in the claim is ambiguous because it is unclear what conditions, limitations, and/or guidelines Applicant is applying to the term to make a judgment about the characteristics/properties of the claimed targeted drug conjugate.  Since claims 2-9 depend upon independent claim 1 for clarity, those claims are also vague and indefinite.
Claim 4:  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation ‘member of a high affinity binding pair’, and the claim also recites ‘molecule selected from the group consisting of an antibody, an antigen binding antibody fragment, a receptor, a ligand binding receptor fragment, a receptor ligand, a small molecule, and an aptamer’ which is the narrower statement of the range/limitation.   The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 6:  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation ‘nanoparticle’, and the claim also recites ‘nanoparticle having a mean diameter of less than about 20 nm’ which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

COMMENTS/NOTES
Applicant is respectfully requested to review MPEP 608.01(m).  In particular, Applicant is reminded that any sheet including a claim or portion of a claim should not contain any other parts of the application or other material.  Thus, Applicant is requested to not include other text on the sheet(s) with the claims (see the amendment filed 4/15/22).

Once again, the Examiner acknowledges receipt of Applicant’s species wherein:  carrier is pharmaceutically acceptable carrier; therapeutic agent is a small molecule chemotherapeutical agent (cisplatin); targeting agent is an antibody; extracellular protein domain is the extracellular domain of Annexin A1 (Ann A1); disease/condition is non-hematologic cancer (lung cancer); subject is a human; and the increase in therapeutic potency/therapeutic index is an increase of at least about 10-fold more than the therapeutic potency or therapeutic index of an untargeted drug composition comprising the same therapeutic agent in non-targeted form.  Claims 1-9 read on the elected species.  The search was not extended beyond Applicant’s elected species because prior art was found which could be used to reject the claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        July 12, 2022